Title: From Thomas Jefferson to Dabney Minor, 28 September 1806
From: Jefferson, Thomas
To: Minor, Dabney


                        
                            Sir
                            
                            Monticello Sep. 28. 06.
                        
                        Your letter has been duly recieved, notifying me that you hold my bond to G. Lilly for £80. paiable Nov. 1. I
                            had really lost the recollection of the debt, but will take care to pay it as near the time it is due as I possibly can.
                            an accumulation of paiments for negro hire, corn & other engagements due a little before & after that time will
                            considerably embarras me. any delay therefore compatible with your engagements will be acceptable, with an assurance that
                            giving me notice 30. days before hand of the day on which it will be necessary for you to recieve it, it shall be
                            punctually paid. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    